El Juez Asociado Sb. Aldbey,
emitió la opinión del tribunal.
El recurrente presentó en el Registro de la Propiedad de Oaguas para su inscripción una escritura en la que expone que el concejo municipal de aquella ciudad le concedió en usufructo un solar cuya descripción hace y que forma parte de una finca propiedad de ese municipio, así como que sobre dicho solar ha fabricado una casa cuya situación y linderos son los mismos que1 se han expresado en cuanto al solar.
El registrador verificó la inscripción solicitada aunque con-signando dos defectos subsanables, contra uno de los cuales es que se establece este recurso, pues el otro se acepta, siendo el recurrido el de que la escritura omite expresar las medidas de la casa.
En el caso de A. Sánchez & Ca. v. El Registrador, 16 D. P. R., 441, en el que el registrador había consignado entre otros defectos subsanables el de no expresarse la medida de la casa por cada uno de sus lados, se declaró por este Tribunal Supremo que no determinando la Ley Hipotecaria ni su regla-mento qué clase de títulos han de presentarse para la ins-cripción de un edificio nuevamente construido o reformado, no hay precepto alguno que requiera las formalidades que exigía la nota de aquel registrador. ■
Esa consideración es aplicable al presente caso y por tanto la. nota recurrida debe ser revocada en ese particular.

Revocada la nota, recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.